April 17, 2015 Please vote AGAINST the Say -on- Pay proposal at the Service Corporation International (NYSE:SCI) Annual Meeting on May 13, 2015 Dear Service Corp. shareholder: At SCIs upcoming annual shareholder meeting, we urge you to Vote AGAINST the Advisory Vote to Approve Execut ive Compensation (Say -on- Pay) owing to a litany of pay issues that include: A Bloated Pay Structure : With CEO Thomas Ryan and COO Michael Webb handsomely paid to lead the company, shareholders should not in addition be paying former CEO R. L. Waltrip over $5 million a year as Executive Chairman, a position he has held for a decade and for which SCI proxy statements indicate that he has received more than $50 million in compensation. Weak Pay Oversight : The Compensation Committee, like the board as a whole, bears hallmarks of entrenchment with average director tenure exceeding 17 years, and a lack of responsiveness to shareholders  say-on-pay opposition (22% last year, 18% in 2013). Undermined Performance Metrics: For a company facing material risks from claims and litigation over its burial practices, adjusting the annual bonus plan to exclude most legal costs removes a potentially key cost of doing business and distorts the incentive to drive sustainable profitability. The long-term performance units, meanwhile, pay out against the relative performance of a motley array of peer companies (e.g. , banks, oil and gas, industrials, restaurants) that omits any of SCIs publicly -traded competitors. The CtW Investment Group works with pension funds in order to enhance long-term shareholder value through active ownership. These funds invest over $250 billion in the global capital markets and are substantial investors in SCI. SCIs Bloated Pay Structure With the highly paid tandem of CEO Ryan ($9.9 million in 2014) and COO Webb ($5.2 million), it is unclear why shareholders should be paying 84 year-old founder and former CEO R. L. Waltrip in excess of $5 million per year as Executive Chair. Since he resigned as CEO a decade ago  at which time Ryan and Webb assumed their current roles  Waltrip has received compensation worth over $50 million for serving as Executive Chair. Not only is his 2014 pay similar to the level he received as CEO, but it is on a par with the median CEO pay at peer companies selected by Equilar, an executive compensation analytics provider, in its Pay for Performance Profile report for SCI. As SCIs founder, Waltrip has obviously been instrumental to the his torical success of the company and he may still provide valuable insights. But with the role of Executive Chair typically viewed as a less-than-full-time occupation and varying in precise responsibilities by company, it is decidedly unclear for what services investors are currently paying him based on current disclosures. Moreover, while according to the proxy, senior executive pay levels are compared to market data for similar positions among its peer group to ensure competitiveness, we note that Waltrip is being paid more than 150% of the average pa y of other permanent non -CEO Executive Chairs in this peer group 2 according to data from ISS 1 . In fact, based on a recent Equilar Report, Waltrips compensation exceeds the median paid to Executive Chairs at S&P 500 companies who had made the transition from CEO/chair to Executive Chair within the last five years, even though SCI is only a Russell 3000 company 2 . To take just one example, Waltrips compensation is approximately the same as the 2015 total target compensation to be paid to Yum! Brands David Novak in his new capacity as Executive Chair, following his recent resignation as Yum! CEO; Yum! is a company with a market capitalization seven times that of SCI. It should be noted, too, that according to Yum!
